DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 05/02/2022.
Claims 17, 22 and 33 have been amended; claims 1-16, 18 and 26 are canceled. Therefore, claims 17, 19-25 and 27-37 are currently pending in this application.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 33-37 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 33 recites, “the first imaging modality being used by the human or robot to view a first contrast agent embedded in the phantom while carrying out the simulated medical procedure on the target region” (emphasis added).
	However, the original disclosure lacks written description regarding such an implementation where a robot uses an imaging modality to view the first contrast agent embedded in the phantom while carrying out the simulated medical procedure on the target region. 
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 17 and 19-24 are rejected under 35 U.S.C.103 as being unpatentable over Tepper 2014/0011173 in view of Betrouni 2014/0306126 and further in view of Frangioni 2006/0056580. 
Regarding claim 17, Tepper teaches the following claimed limitations: a method of assessing the performance of a human or robot carrying out a medical procedure by using a phantom resembling a human or animal organ or tissue ([0217], [0277], [0279]: e.g. a system for training and/or assessing a user regarding a medical procedure, such as an ultrasound guided procedure, wherein the system comprises a mannequin that simulates a human anatomy), the method comprising the steps of: providing a target region of the phantom having a first state at the start of the medical procedure ([0315], [0331]: e.g. before starting the simulation process, the instructor—and/or the system automatically—sets the initial state of the simulator; such as a tissue element before it is being pierced by a needle, or before its part being removed, etc.); carrying out the medical procedure to transform the target region of the phantom from the first state to a second state by removing or modifying material of the target region, the only the first imaging modality being used by the human or robot while carrying out the procedure to transform the target region from the first state to the second state  ([0322], [0332], [0337]; [0340], [0363]: e.g. the user performs one or more invasive medical procedures; and thereby the target region of the mannequin is transformed from a first state to a second state; such as a needle piercing a blood vessel, or inserting a needle into an anatomical part—such as the uterus; a biopsy procedure where a sample is removed from a tissue, etc. In this regard, the user is using only one imaging modality, such as the ultrasound imaging, when performing the above procedure); and obtaining an assessment, by assessing a comparison of the first state and the second state, of a performance of the person or robot ([0362], [0377], [0382]; FIG 2A, FIG 2B and FIG 7: e.g. the system generates performance data or a score based on the user’s performance, wherein the user receives a high score for good performance, or a low score for poor performance); a first imaging modality, wherein the first imaging modality being used by the human or robot while carrying out the procedure ([0334]: e.g. the user uses an ultrasound imaging device when performing one or more of the medical procedures. Thus, the ultrasound corresponds to the first imaging modality); wherein, after performing the procedure, the comparison is carried out by an analysis of the material removed or modified with respect to a material that is left behind in the phantom or with reference to an evaluation standard ([0331] to [0334]; [0362]; [0363]: e.g. the system generates one or more scores or feedback to the user based on at least the analysis of the material being modified with reference to an evaluation standard; such as a feedback indicating that the needle tip is too close to the abdomen of the fetus, etc. The above indicates that the    comparison is carried out by an analysis of the material modified with reference to an evaluation standard); wherein the target region further comprises an optical pattern, with the optical pattern including information regarding at least one of the position, size and illumination intensity of the target region ([0320] to [0322]; [0347]; [0363]: e.g. as the user scans the body of the mannequin using ultrasound transducer, the system generates one or more images depicting internal parts; such as a simulated uterus, simulated fetus, simulated blood vessels, etc. Accordingly, the target region already comprises an optical pattern, with the optical pattern including information regarding at least one of the position, size and illumination intensity of the target region). 
Tepper does not explicitly describe: the phantom comprises two different embedded contrast agents for respective first and second imaging modalities, wherein the comparison is carried out by preparing the phantom so that  material removed or modified by the medical procedure is visualizable using only the second imaging modality; performing the analysis on the basis of the second imaging modality; and wherein material removed or modified from the phantom by the medical procedure is visualized by incorporating fluorescent material in the phantom.
However, Betrouni discloses a system that comprises a phantom that simulates organ or tissue parts ([0013]), such as: (a) a first artificial tissue and a second artificial tissue, wherein each of these tissues involves different concentration level of a first contrast agent; (b) a third artificial tissue mimicking an artificial lesion (tumor), wherein 
the lesion involves a second contrast agent; and wherein each of the artificial tissues above provides a respective different contrast when imaged via (i) one type of imaging modality (e.g. MRI), and (ii) another type of imaging modality (e.g. ultrasound sonography) ([0018], [0019], [0022] to [0029]); and thereby the system allows one to evaluate the effectiveness of a given treatment, such as a tumor treatment ([0120], [0127], [0133] [0159] to [0161]).
It is worth to note that Tepper already suggests the use of at least one additional imaging modality, such as an MRI, to evaluate a procedure performed while using an ultrasound imaging (see [0159]).   
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Tepper in view of Betrouni; for example, by incorporating additional training exercise that involves mock tissue elements with different contrast agents, such as: a first tissue element and a second tissue element, each with a specific level of first contrast agent; and also a third tissue element mimicking an artificial tumor, wherein the third tissue element is placed within the first tissue element; and wherein the third tissue element involves a contrast agent that is different from that of the first and second tissue elements, etc., so that the tissue elements would have a particular contrast when imaged via a particular imaging modality (e.g. MRI); and thereby the accuracy of the user’s performance (e.g. determining whether the user has properly performed a biopsy procedure [0332], or completely ablated the tumor [0334], etc.) is further evaluated using at least one additional imaging modality (e.g. MRI), so that the performance result or score that the system generates would be more accurate.
Regarding the practice of incorporating fluorescent material in the phantom to visualize the material removed or modified from the phantom, Frangioni discloses a phantom that simulates a tissue that can be imaged via different imaging modalities ([0010]); and wherein the phantom is imbedded with fluorescent material in order to generate, when conducting a simulated procedure, simulated medical images with accurate geometry and optical properties; such as training a user to easily identify a target tumor, etc. (see [0029]; [0048]; [0051]; [0053]).   
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 
the invention of Tepper in view of Betrouni and further in view of Frangioni; for example, by incorporating a florescent material into the part of at least one of the tissue elements, so that the user would be able to easily recognize—based on the optical properties of the fluorescent material on the tissue element—the accuracy of the medical procedure that he/she is performing (e.g. when performing a biopsy procedure, such as a chorionic villus sampling procedure that requires the user to remove a sample from a tissue ([0331] to [0333]), the user would be able to easily recognize—based on the optical properties of the fluorescent material viewed  during imaging, etc.); and wherein such implementation enhances the benefits that the system provides to the user.  
Tepper in view of Betrouni and further in view of Frangioni teaches the claimed limitations as discussed above. Tepper further teachers: 
Regarding claim 19, wherein material removed or modified from the phantom by the medical procedure is visualized by at least one of: incorporating material that visualizable on the application of UV light into the phantom under UV light; and investigating the phantom by ultrasound, by MRI, by CT, by PET and/or by X-ray imaging ([0332], [0334]: e.g. the user is performing at least an ultrasound guided procedure; and therefore, part of a tissue element modified or removed is visualized via an ultrasound. In addition, given the modification discussed per claim 17, each artificial tissue element involves a contrast agent; and wherein the phantom is also investigated via MRI); 
Regarding claim 20, wherein a scoring system for the assessment is establishable on the basis of the comparison using measured physical parameters ([0232], [0341], [0377] to [0382]: e.g. the system generates one or more scores based on various measured physical parameters, such as position and/or angle of the medical instrument being manipulated ,etc. Accordingly, the system already establishes a scoring system on the basis of the comparison using measured physical parameters);
Regarding claim 21, wherein the physical parameters are selected from the group of members consisting of the time of the procedure, a blood loss, a measurement of volume/weight of material removed, mechanical strength, elasticity, resistance of an electrical connection, pressure, fluidic flow, and/or proper function of a device or implant ([0231], [0232]: e.g. the system evaluates various physical parameters, including the time of the procedure. Accordingly, the physical parameters involve at least one of the elements listed in the claim);
Regarding claim 22, wherein the phantom comprises tissue having at least one property that resembles at least one property of the human or animal tissue, with said tissue comprising at least first and second regions, wherein said second region has at least one characteristic that is different from a characteristic of the first region and said at least one characteristic is configured to be visualized or imaged, with said second region comprising a target region ([0331], [0332]: e.g. the mannequin already comprises plurality of parts simulating different tissues, such as a placenta for simulating a biopsy—chronic villus sampling. Accordingly, the above placenta comprises at least two regions, (i) a first region with no chronic villus, and (ii) a second region with chronic villus; and wherein the user, as part of the ultrasound guided procedure, attempts to get a sample by removing part from the chorionic villus. The above indicates that the second region has a particular characteristic that is different from a characteristic of the first region; and the particular characteristic is configured to be visualized/imaged, the second region comprises a target). 
Regarding claim 23, Tepper in view of Betrouni and further in view of Frangioni teaches the claimed limitations as discussed above.
The limitation, “the step of providing the phantom with a third region simulating a transient region in between the first and second regions; and wherein the assessment is carried out by analyzing the size and/or position and/or intensity of the third region; or wherein the assessment is carried out by analyzing an amount of tissue removed from and/or left in the phantom; and/or by measuring how much volume and/or weight of the second and third regions are removed from the first region”, is already addressed above per the modification discussed with respect to claim 17. 
For instance, the modified system already incorporates a first tissue element and a second tissue element, each with a specific level of first contrast agent; and also a third tissue element mimicking an artificial tumor, wherein the third tissue element is placed within the first tissue element. Accordingly, the phantom is already provided with a third region simulating a transient region in between the first and second regions. Moreover, the assessment involves determining whether the user has properly ablated the tumor; and this indicates analyzing the size and/or position and/or intensity of the third region, or analyzing an amount of tissue removed from and/or left in the phantom, etc.
Regarding claim 24, Tepper in view of Betrouni and further in view of Frangioni teaches the claimed limitations as discussed above per claim 23.
The limitation, “the second region has at least one different material property in comparison to the first and third regions, with the at least one different material property of the second region being detectable by a person or robot conducting the medical procedure, with this at least one different material property being selected from the group of members consisting of a visual property of the texture, a color, an elasticity, a heat conductivity, a roughness, a haptic property, a density, a fluidic content, and combinations thereof”, is also addressed per the modification discussed with respect to claim 17 (or clam 23). 
Particularly, the modified system already incorporates a first tissue element and a second tissue element, each with a specific level of first contrast agent; and also a third tissue element mimicking an artificial tumor, wherein the third tissue element involves a contrast agent that is different from that of the first and second tissue elements, so that the tissue elements would have different contrasts when imaged via different imaging modalities. 
Accordingly, the second region has at least one different material property in comparison to the first and third regions; and this material property is detectable by a person conducting the medical procedure; and wherein the at least one different material property is selected from a visual property of the texture, a color, etc.
●	Claims 25 and 27-37 are rejected under 35 U.S.C.103 as being unpatentable over Toly 2005/0181342 in view of Betrouni 2014/0306126 and further in view of Frangioni 2006/0056580.
Regarding claim 25, Toly teaches the following claimed limitations: a method of assessing the performance of a human or robot carrying out a medical procedure by using a phantom resembling a human or animal organ or tissue ([0030]; [0077]; FIG 4 and/or FIG 9A/B: e.g. a system for training a user regarding one or more medical procedures; wherein the  system comprises a medical-model that comprises one or more simulated organ or tissue elements), the method comprising the steps of: providing the phantom with a target region, simulating a tumor, a stone, a bone fragment, a bullet or a bullet or knife wound; performing the medical procedure on the target region to alter a state of the target region ([0050]; [0072]; FIG 4, label ‘20’ FIG 9A label ‘72’: e.g. the medical-model involves a target region that comprises an abnormal tissue, such as a tumor; and wherein the user performs one or more medical procedures, such as: locating the abnormal tissue and/or removing the abnormal tissue, etc.); obtaining a diagnostic result by carrying out a diagnostic procedure with a medical imaging device to determine the position and/or extent of the target region ([0043] lines 1-10; [0050]; [0051]: e.g. the student utilizes an imaging tool to determine the position of the tumor, etc. Thus, the position of the tumor being determined indicates the diagnosis result); and obtaining an assessment by assessing, from a comparison of the diagnostic result with the known size and position of the target region, a performance of the person or robot ([0043] lines 20-28; [0053] to [0055]; [0081]; [0086]: e.g. data gathered during the procedure, such as the student’s attempt to locate and/or remove the stomach tumor, is compared with a pre-stored baseline procedure in order to determine the student’s performance, including a performance score); wherein the phantom comprises [at least one property] for a first imaging modality, and with only the first imaging modality being used by the human or robot while performing the medical procedure; wherein the target region further comprises an optical pattern, with the optical pattern including information regarding at least one of the position, size and illumination intensity of the target region ([0050]; [0066]: e.g. the user is already using an imaging tool to scan the body model in order to determine the position of the given target region—such as  the stomach tumor; and wherein such target optionally includes optically distinguishable markers. Accordingly, the phantom comprises [at least one property] for a first imaging modality, which the human uses while carrying out the medical procedure; and wherein the target region further comprises an optical pattern, with the optical pattern including information regarding at least one of the position, size and illumination intensity of the target region). 
Toly does not explicitly describe the phantom comprises two different embedded contrast agents for respective first and second imaging modalities; wherein the comparison is carried out by preparing the phantom so that material removed or modified by the medical procedure is visualizable using only the second imaging modality and the comparison is carried out by an analysis of the material removed or modified with respect to a material that is left behind in the phantom or with reference to an evaluation standard on the basis of the second imaging modality; wherein material removed or modified from the target region of the phantom by the medical procedure is visualized by incorporating fluorescent material in the phantom.
However, Betrouni discloses a system that comprises a phantom that simulates organ or tissue parts ([0013]), such as: (a) a first artificial tissue and a second artificial tissue, wherein each of these tissues involves different concentration level of a first contrast agent; (b) a third artificial tissue mimicking an artificial lesion (tumor), wherein the lesion involves a second contrast agent; and wherein each of artificial tissues above provides a respective different contrast when imaged via (i) one type of imaging modality (e.g. MRI), and (ii) another type of imaging modality (e.g. ultrasound sonography) ([0018], [0019], [0022] to [0029]); and thereby the system allows one to evaluate the effectiveness of a given treatment, such as a tumor treatment ([0120], [0127], [0133] [0159] to [0161]).
It is worth recalling that Toly already involves a simulator that involves different artificial tissues; such as a stomach tissue and a tumor; wherein the user is required to perform an exemplary procedure, such as removing the stomach tumor; and wherein the system evaluates the accuracy of the user’s performance ([0050], [0081]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Toly in view of Betrouni; for example, by incorporating mock tissue elements with different contrast agents, such as an artificial tumor with a contrast agent that is different from the contrast agent of its surrounding tissue elements, etc., so that the tissue elements would have a particular contrast when imaged via a particular imaging modality (e.g. MRI); and thereby the accuracy of the user’s performance (e.g. the user’s performance as applied to removing a tumor from a stomach, [0081])  is further evaluated using at least one additional imaging modality (e.g. MRI), so that the performance result that the system generates would be more accurate.
Regarding the practice of incorporating fluorescent material in the phantom to visualize the material removed or modified from the target region of the phantom, Frangioni discloses a phantom that simulates a tissue that can be imaged via different imaging modalities ([0010]); and wherein the phantom is imbedded with fluorescent material in order to generate, when conducting a simulated procedure, simulated medical images with accurate geometry and optical properties; such as training a user to easily identify a target tumor, etc. (see [0029]; [0048]; [0051]; [0053]).   
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Toly in view of Betrouni and further in view of Frangioni; for example, by incorporating a florescent material into the part of at least one of the tissue elements, so that the user would be able to easily recognize—based on the optical properties of the fluorescent material on the tissue element—the accuracy of the medical procedure that he/she is performing (e.g. when performing a biopsy procedure, such as a chorionic villus sampling procedure that requires the user to remove a sample from a tissue ([0331] to [0333]), the user would be able to easily recognize—based on the optical properties of the fluorescent material viewed  during imaging, etc.); and wherein such implementation enhances the benefits that the system provides to the user.  
Toly in view of Betrouni and further in view of Frangioni teaches the claimed limitations as discussed above. Toly further teaches: 
Regarding claim 27, wherein a scoring system for the surgical assessment is establishable on the basis of the comparison using measured physical parameters ([0043] lines 20-28; [0053] to [0055]: e.g. the system already determines a performance score based on one or more measured physical parameters; such the ability to correctly  identify the position of the tumor, the length of time it took the student to advance the tool, etc.);
Regarding claim 28, wherein the physical parameters are selected from the group of members consisting of the time of the procedure, a blood loss, a measurement of volume/weight of material removed, mechanical strength, elasticity, resistance of an electrical connection, pressure, fluidic flow, and/or proper function of a device or implant ([0043] lines 20-28; [0053] to [0055]: e.g. as already indicated per claim 27, the system already determines a performance score based on one or more measured physical parameters, including the length of time it took the student to advance the tool into the stomach. Accordingly, the physical parameters involves at least the time of the procedure); 
Regarding claim 29, wherein the phantom comprises tissue having at least one property that resembles at least one property of the human or animal tissue (FIG 4, label ‘14’: e.g. the medical-training-model involves at least a stomach, which resembles the property of the human/animal tissue), with said tissue comprising at least first and second regions, wherein said second region has at least one characteristic that is different from a characteristic of the first region and said at least one characteristic is configured to be visualized or imaged, with said second region comprising a target region (see [0043] lines 1-10; [0051]: [0066]: e.g. the stomach comprises (i) a first region with no tumor, and (ii) a second region with tumor; and wherein the student, while utilizing an imaging tool, is attempting identify the location of the tumor, or remove the tumor, etc. Thus, the second region has a characteristic that is different from a characteristic of the first region; and the particular characteristic is configured to be visualized or imaged, the  second region comprises a target region); 
Regarding claim 30, wherein the assessment is made by assessing the at least one characteristic of the second region ([0043] lines 20-28; [0053] to [0055], [0081]: e.g. the system already determines a performance score based on whether the student has correctly  identified the position of the tumor and/or removed the tumor; and therefore, the assessment is made by assessing the at least one characteristic of the second region); 
Regarding claim 31, Toly further describes an implementation where the phantom involves a first region and a second region (FIG 9A, labels ‘66’ and ‘72’: the tissue structure comprises (i) a region with no diseased feature [first region], and (ii) a second region that involves a diseased feature, label ’72’), including a third region simulating a transient region in between the first and second regions (FIG 9B: see the area located between labels ’68’ and ‘70’, which is a portion left after removing label ‘72’. Accordingly, the above area corresponds to the third region); and wherein the assessment is carried out by analyzing the size and/or position and/or intensity of the third region; or wherein the assessment is carried out by analyzing an amount of tissue removed from and/or left in the phantom; and/or by measuring how much volume and/or weight of the second and third regions are removed from the first region ([0077] lines 1-20; [0081]: e.g. the system evaluates the student’s performance based on whether the student has correctly identified the diseased feature, and/or based on whether student has correctly dissected/removed the diseased feature [FIG 9B], etc.); 
Regarding claim 32, wherein the second region has at least one different material property in comparison to the first and third regions, with the at least one different material property of the second region being detectable by a person or robot conducting the medical procedure, with this at least one different material property being selected from the group of members consisting of a visual property of the texture, a color, an elasticity, a heat conductivity, a roughness, a haptic property, a density, a fluidic content, and combinations thereof ([0081]: e.g. the area where the diseased feature is positioned already corresponds to the second region; and wherein this region already involves a distinguishable property, such as color, etc., and wherein the student identifies the diseased feature based on such property).
Regarding claim 33, Toly teaches the following claimed limitations: an assessment tool for assessing the performance of a human or a robot carrying out a simulated medical procedure on a phantom, the assessment tool having the phantom ([0030], [0077]; FIG 4 and/or FIG 9A/B: e.g. a system for training or assessing a user regarding one or more medical procedures; wherein the  system comprises a medical-model that comprises one or more simulated organ or tissue elements), with the phantom comprising artificial tissue having at least one property that resembles at least one property of the human or animal tissue (FIG 4 label ‘14’; FIG 9A label ‘66’: e.g. the medical-model comprises one or more artificial tissues, such as an artificial stomach having a 
property that resembles at least one property of the human or animal tissue, etc.), with said artificial tissue comprising at least first and second regions, wherein said second region has at least one characteristic that is different from a characteristic of the first region ([0043] lines 1-10; [0066]; FIG 4, label ‘20’; FIG 9A, labels ‘68’: e.g. the artificial tissue comprises a first region without a tumor, and also a second region with tumor. Accordingly, the second region has a characteristic that is different from a characteristic of the first region), the tool including a visualization aid permitting the simulated medical procedure to be visualized to carry out the assessment, with said second region comprising a target region ([0043] lines 20-28; [0050] to [0055]; [0081]; [0086]: e.g. the student utilizes a an imaging tool to determine the position of the tumor; and wherein the system assess, based on data gathered regarding the student’s attempt to locate the stomach tumor, the student’s performance; such as whether the student has correctly identified and/or removed the tumor, etc. Thus, it already includes a visualization aid permitting the simulated medical procedure to be visualized to carry out the assessment, with said second region comprising a target region); wherein the visualization aid utilizes at least a first imaging modality, and with only the first imaging modality being used by the human or robot to view [at least one property of] the phantom while carrying out the simulated medical procedure on the target region; wherein the target region further comprises an optical pattern, that is optically invisible to the human or robot while carrying out the simulated medical procedure on the target region with the optical pattern including information regarding at least one of the position, size and illumination intensity of the target region ([0050]; [0066]: e.g. the user is already using an imaging tool, such as an ultrasound probe, to scan the body model in order to determine the position of the given target region—such as the stomach tumor; and wherein such target region optionally includes optically distinguishable markers that are non-visible to the user. Accordingly, the visualization aid utilizes at least a first imaging modality, and with the first imaging modality being used by the human or robot to view [at least one property of] the phantom while carrying out the simulated medical procedure on the target region; wherein the target region further comprises an optical pattern that is non-visible to the user; and wherein the optical pattern including information regarding at least one of the position, size and illumination intensity of the target region).
Toly does not explicitly describe: a first contrast agent embedded in the phantom; the target region is visualizable using only a second imaging modality to view a second contrast agent embedded in the phantom; and the assessment is carried out by an analysis of the target region or with reference to a reference standard on the basis of the second imaging modality; and wherein material removed or modified from the phantom by the medical procedure is visualized by incorporating fluorescent material in the phantom.
However, Betrouni discloses a system that comprises a phantom that simulates organ or tissue parts ([0013]), such as: (a) a first artificial tissue and a second artificial tissue, wherein each of these tissues involves different concentration level of a first contrast agent; (b) a third artificial tissue mimicking an artificial lesion (tumor), wherein the lesion involves a second contrast agent; and wherein each of artificial tissues above provides a respective different contrast when imaged via (i) one type of imaging modality (e.g. MRI), and (ii) another type of imaging modality (e.g. ultrasound sonography) ([0018], [0019], [0022] to [0029]); and thereby the system allows one to evaluate the effectiveness of a given treatment, such as a tumor treatment ([0120], [0127], [0133] [0159] to [0161]).
It is worth recalling that Toly already involves a simulator that involves different artificial tissues; such as a stomach tissue and a tumor; wherein the user is required to perform an exemplary procedure, such as removing the stomach tumor; and wherein the system evaluates the accuracy of the user’s performance ([0050], [0081]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Toly in view of Betrouni; for example, by incorporating mock tissue elements with different contrast agents, such as an artificial tumor with a contrast agent that is different from the contrast agent of its surrounding tissue elements, etc., so that the tissue elements would have a particular contrast when imaged via a particular imaging modality (e.g. MRI); and thereby the accuracy of the user’s performance (e.g. the user’s performance as applied to removing a tumor from a stomach, [0081])  is further evaluated using at least one additional imaging modality (e.g. MRI), so that the performance result that the system generates would be more accurate.
Regarding the practice of incorporating fluorescent material in the phantom to visualize the material removed or modified from the phantom, Frangioni discloses a phantom that simulates a tissue that can be imaged via different imaging modalities ([0010]); and wherein the phantom is imbedded with fluorescent material in order to generate, when conducting a simulated procedure, simulated medical images with accurate geometry and optical properties; such as training a user to easily identify a target tumor, etc. (see [0029]; [0048]; [0051]; [0053]).   

Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Toly in view of Betrouni and further in view of Frangioni; for example, by incorporating a florescent material into the part of at least one of the tissue elements, so that the user would be able to easily recognize—based on the optical properties of the fluorescent material on the tissue element—the accuracy of the medical procedure that he/she is performing (e.g. when performing a biopsy procedure, such as a chorionic villus sampling procedure that requires the user to remove a sample from a tissue ([0331] to [0333]), the user would be able to easily recognize—based on the optical properties of the fluorescent material viewed  during imaging, etc.); and wherein such implementation enhances the benefits that the system provides to the user.  
Toly in view of Betrouni and further in view of Frangioni teaches the claimed limitations as discussed above. Toly further teaches: 
Regarding claim 34, wherein the assessment tool further comprises a recording device for recording the visualization of the simulated medical procedure or a parameter related thereto ([0043] lines 10-28; [0050]; 0051]; [0081]: e.g. the student utilizes an endoscopic instrument to perform the procedure, wherein data regarding the procedure is also displayed via a display); 
Regarding claim 35, wherein the assessment tool is configured to assess the performance of a human or a robot by analyzing changes of the phantom before and after a medical procedure has been carried out ([0077] lines 1-20; [0081]: e.g. the student performs a procedure that requires him/her to dissect and/or remove a diseased feature from a tissue structure; and wherein the system evaluates the student’s performance based on whether the student has correctly dissected and/or removed the diseased feature); 
Regarding claim 36, the assessment tool further comprising a transient region surrounding the target region (see FIG 9A, labels ‘66’ and ‘72’ and FIG 9B: the tissue structure comprises: a region with no diseased feature [first region] labeled ‘68’; a second region that involves a diseased feature, label ’72’; and a transient region that is the area located between labels ’68’ and ‘70’, which is a portion left after removing label ‘72’). 
Regarding claim 37, Toly in view of Betrouni and further in view of Frangioni teaches the claimed limitations as discussed above per claim 33. 
Regarding the limitations, “wherein the human or animal phantom is selected from the group of members consisting of: a kidney phantom, a heart phantom . . . a heart phantom, an eye phantom” and/or “wherein the phantom resembles a human or animal organ or tissue . . .the first region having tissue like properties”, Toly describes an additional implementation regarding a model that involves one or more additional organs, such as a medical-model involving kidneys (see [0093]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the implementation discussed per FIG 4 and/or FIG 9 of Toly; for example, by incorporating one or more additional organ or tissue replicas (e.g. kidneys, etc.), in order to provide the student with a further training exercise specific to one or more additional organs (e.g. a medical procedure specific to the kidney, etc.), so that the student would have a better chance to expand his/her medical skills. 



Response to Arguments.
6.	Applicant’s arguments have been fully considered (the arguments filed on 05/02/2022).
(a) 	Applicant’s arguments directed to section §112(a) are not persuasive. Applicant argues,  
Applicant traverses the rejection of claim 33 as failing to meet the written description requirement. In particular, Applicant contends full support for "a robot viewing a first contrast agent embedded in the phantom while carrying out the simulated medical procedure on the target region" can be found at least in paragraphs [0162](first 4 lines), [0180](first 5 lines), and [0182](1ast four lines) of Applicant's published application, as originally filed. A person possessing ordinary skill in the art (POSA) would readily understand that a person or robot can perform a medical procedure, as detailed in the written description, in view of the entirety of Applicant's full disclosure of the originally filed application. To consider otherwise requires grossly diminishing the understanding of a POSA . . . 

	However, Applicant does not appear to address the specific issue raised under section §112(a); rather, Applicant is referring to a different issue. Note that the issue raised under section §112(a) is referring to the lack of sufficient written description regarding a robot viewing a first contrast agent embedded in the phantom while carrying out the simulated medical procedure on the target region. Accordingly, the issue has nothing to do with whether POSA would readily understand that “a person or robot can perform a medical procedure, as detailed in the written description”. Particularly, POSA is expected to understand subject matter that is sufficiently described in the specification; however, it not logical to assume that POSA also understands subject matter that lacks sufficient written description. 
	In addition, none of the sections that Applicant identified from the publication of the current application (US 2019/0130791) remedies the deficiency identified per section §112(a).  The first section that Applicant identified (i.e. the first four lines of  [0162]) is referring an assessment that one (a third entity) applies to determine the performance of the human or the robot in carrying out a medical imaging procedure using a phantom resembling a human/animal organ or tissue. There is no description relating to a robot viewing a contrast agent embedded in the phantom while carrying out the simulated medical procedure. It is again worth to note that claim 33 positively recites, “. . . robot to view a first contrast agent embedded in the phantom while carrying out the simulated medical procedure on the target region” (emphasis added).
	Similarly, the second section that Applicant identified (the first five lines of  [0180]) is referring to the characteristic of the phantom, which allows the human or the robot to practice cutting techniques on a simulated organ rather than a real one. However, this section also has nothing to do with the robot viewing a contrast agent embedded in the phantom while carrying out the simulated medical procedure. 
The last section that Applicant identified (the last four lines of [0182]) is referring to an assessment that one (a third entity) performs to determine whether the human or the robot has detected the complete target region (? a surface area thereof or not). Thus, this section also has nothing to do with the robot viewing a contrast agent embedded in the phantom while carrying out the simulated medical procedure.
	The observations above demonstrate that the sections that Applicant presented failed to provide sufficient support regarding the claimed limitation identified under section §112(a). consequently, claims 33-37 involve new subject matter.   
(b) 	Applicant’s arguments directed to the rejection of claim 17 under section §103 are not persuasive. Applicant argues,   
In Tepper, there is no teaching for obtaining an assessment, by assessing a comparison of the first state and the second state, as claimed. The Examiner has likened a needle piercing a blood vessel, or inserting a needle into an anatomical part, such as the uterus, or performing a biopsy procedure, as transforming a target region of a phantom from a first state to a second state by removing or modifying material of the target region; however, this is not what is taught in Tepper. The Examiner's examples are merely exemplary types of things that can occur in an ultrasound invasive procedure, but there is no teaching by Tepper to transform a target region of a phantom from a first state to a second state by removing or modifying material of the target region, and then assessing a comparison of the first state and the second state. To suggest otherwise requires reading more into the teachings of Tepper than exists. Tepper merely teaches analyzing the approximate and/or putative relative positions of one or more tools, and one or more anatomical features relative to one another to assess whether the tools are used during a training event are positioned as desired throughout a surgical procedure. There is no assessment of a first state relative to a second state of a target region in Tepper, as claimed. The comparison in Tepper identified by the Examiner, resulting in a score based on the user's performance, merely indicates how well the user deployed the tool(s) relative to anatomical features. There is no comparison of first and second states of a target region. Again, to suggest otherwise requires reading more into the teachings of Tepper than exists. 
Further yet, Tepper fails to teach or suggest a phantom having two different embedded contrast agents for respective first and second imaging modalities  . . . The Examiner likens an ultrasound device to a first imaging modality; however, the ultrasound device is not associated with a contrast agent in the phantom, nor would a POSA find any reason or have any motivation to consider such a modification to Tepper. Again, Tepper is merely focused on training proper deployment of a surgical tool relative to anatomical features during an ultrasound guided surgical procedure. This is not what is claimed. Applicant notes that the Examiner has not identified in Tepper what is likeable to a second imaging modality to visualize material removed or modified with respect to material that is left behind . . . 
Further yet, the Examiner's reliance on the teachings of Betrouni, particularly in view of Applicant's clarifying amendments, are without merit. Nothing with Betrouni would prompt a POSA to arrive at the claimed method . . . as expressly disclosed by Betrouni, the first and second imaging devices (MRI and Transrectal Ultrasound Sonography Device) are used together while performing focal therapy treatment (paragraphs [0042], [0047], [0081], [0127], [0160], and [0161]). There is no teaching or suggestion for carrying out a comparison after performing a procedure, as claimed, using an imaging modality different from that of an imaging modality used to perform the procedure. To consider otherwise requires reading more into the teachings of Betrouni than exists.
Accordingly, independent claim 17 is believed to define patentable subject matter and to be in proper form for allowance . . .


	However, the Office respectfully disagrees with the above arguments at least for the following reasons:  
	Firstly, Applicant’s arguments fail to negate the teaching of Tepper as applied to the current claims since the arguments do not appear to consider the broadest reasonable interpretation(BRI) of the claims. Although Applicant assumes that the process of removing a part from a target—such as a tissue element—is not considered to be “transforming a target region of a phantom from a first state to a second state by removing or modifying material of the target region”, no rationale and/or evidence is presented to support the above assumption. 
It is worth to note that Tepper already provides a manikin that involves simulated organ/tissue elements for training one or more medical procedures to a user (FIG 3A). Accordingly, during a particular procedure, the user performs one or more actions that modify one or more of the organ/tissue elements; such as (i) piercing a target tissue with a needle, or bleeding the target tissue with the needle (see [0322]); (ii) removing a sample from a target tissue during a biopsy procedure (see [0331], [0332]); (iii) ablating a target tissue/tumor when simulating ultrasound guided ablation procedure (see [0334]), etc. Accordingly, such outcome that involves a target tissue element with a removed portion, or an outcome that involves a pierced or bleeding target tissue element, does teach the claimed limitations regarding “transform the target region of the phantom from the first state to a second state by removing or modifying material of the target region”. This is because the target tissue is being transformed from (i) a first state where it was whole or not pierced/bleeding to (ii) a second state where its portion is removed or it is pierced/bleeding.
Similarly, regarding the limitation, “obtaining an assessment, by assessing a comparison of the first state and the second state”, Tepper also generates one or more performance data or scores based on whether the user has performed the medical procedure correctly ([0362], [0377], [0382]). For instance, as a result of the user piercing through the target feature, such as the fetus, the system generates a fail score (e.g. see FIG 2C). This indicates the comparison of two states, (i) a first state that relates to the fetus before it is being pierced and (ii) a second state that relates to the fetus after it has been pierced (which may cause bleeding). As an additional example, the user has correctly performed a procedure that requires him/her to withdraw amniotic fluid; and as a result of the correct procedure, the system generates a performance result that indicates the “Successful withdrawal of fluid” (see table of FIG 7). This also indicates the comparison of two states, (i) a first state that relates to the target before any fluid is withdrawn, and (ii) a second state that relates to the target after the fluid is withdrawn. 
Similarly, if the procedure requires the user to perform a biopsy procedure, such as removing chorionic villus from a placenta ([0332]), the performance result or score is determined based on the comparison of two states, (i) a first state that relates to the placenta with the chorionic villus, and (ii) a second state that relates to the placenta with at least part of the chorionic villus being removed. Of course, if the procedure requires ablation of a tumor on the fetus ([0334]), the performance result or score is determined based on comparing two states, such as (i) a first state that relates to the target before the tumor is ablated, and (ii) a second state that relates to the target after the tumor is ablated. 
The observations above confirm that Tepper does teach the limitations regarding “carrying out the medical procedure to transform the target region of the phantom from the first state to a second state by removing or modifying material of the target region”, and “obtaining an assessment, by assessing a comparison of the first state and the second state”. In this regard, Applicant does not provide a rationale and/or evidence to negate the above teaching. Instead, Applicant is asserting that “this is not what is taught in Tepper. The Examiner's examples are merely exemplary types of things that can occur in an ultrasound invasive procedure” (emphasis added). However, it is irrelevant whether one assumes that the examples in the reference are “things that can occur in an ultrasound invasive procedure”. The important thing is that the examples do teach what is currently claimed.  
Secondly, Applicant’s arguments are directed to a piecemeal analysis since Applicant is considering just a single reference while ignoring the combined teaching of the references. For instance, Applicant asserts “yet, Tepper fails to teach or suggest a phantom having two different embedded contrast agents for respective first and second imaging modalities . . .”; however, a secondary reference, namely Betrouni, is already incorporated to address such limitations regarding embedding two different contrast agents for respective first and second imaging modalities. Accordingly, when evaluating the obviousness analyses under section §103, one has to consider the combined teaching of the Tepper and Betrouni. In contrast, Applicant is considering merely Tepper; and therefore, the argument is not persuasive. 
In addition, while acknowledging the ultrasound imaging device as the first imaging modality, Applicant asserts that “the ultrasound device is not associated with a contrast agent in the phantom, nor would a POSA find any reason or have any motivation to consider such a modification to Tepper”. 
However, one—particularly POSA—does not need a contrast agent in order to recognize the fact that an ultrasound imaging device is an imaging modality. It is worth to note that a contrast agent is a substance that helps to enhance image quality when one scans a body (e.g. a body injected with a contrast agent) using an imaging modality. Accordingly, a contrast agent is not part of an imaging modality. Moreover, common sense dictates that ultrasound imaging is usually used to view an internal tissue and/or organ element(s) in the body; and wherein the body is often injected with a contrast agent to enhance quality of the image. Accordingly, given the above common sense fact, along with the teaching of Betrouni, POSA finds abundant reasons for modifying Tepper by incorporating tissue elements embedded with contrast agents (e.g. to simulate a process that one applies to enhance image quality, etc.). Consequently, Applicant’s arguments in this regard are also not persuasive.  
Applicant further asserts that “the Examiner has not identified in Tepper what is likeable to a second imaging modality to visualize material removed or modified with respect to material that is left behind. Simply put, there is no such second imaging modality taught or suggested by Tepper, as claimed”. However, simple observation of the teaching of Tepper already demonstrates that Tepper does contemplate the use of additional imaging modalities besides an ultrasound imaging.  For instance, Tepper teaches the use of at least one additional imaging modality, such as an MRI, to evaluate a procedure performed while using ultrasound imaging (see [0159], emphasis added), 
“In some embodiments of the invention, positions are estimated using other imaging modalities, such as CT, MRI, x-ray. For example, a needle can be inserted under US guidance, with periodic imaging using CT, MRI ( e.g. open MRI) and/or x-ray imaging. The images created with CT and/or MRI are relatively more detailed and/or of a higher resolution than US images, allowing relatively more precise 3D measurements of positions”
The excerpt above indicates that Tepper does teach the process of using an additional imaging modality—such as an MRI—periodically (e.g. every 30 minutes, etc.) in order to evaluate the accuracy of the procedure performed while using the ultrasound imaging. Thus, Applicant’s conclusion “there is no such second imaging modality taught or suggested by Tepper”  is certainly not persuasive.   
Applicant also asserts that “Tepper teaches use of electronic circuitry for determining positions of one or more tools while performing the ultrasound guided surgical procedure, with a transducer being associated with the one or more tools being detected by a sensor to determine position data of the tool(s)”; however, the use of such electronics demonstrates the practicality of Tepper’s system, such as its capability to determine whether the user is correctly manipulating the tools when performing a given procedure.  Nevertheless, the implementation of additional features does not necessarily negate the teaching of Tepper as applied to the claimed features. In this regard, Applicant is not challenging parts of Tepper that teach the claimed limitations; rather, Applicant is referring to the additional features or capabilities that Tepper has. Consequently, Applicant’s arguments are not persuasive.   
Moreover, unlike Applicant’s assertion, POSA does not need any access to Applicant’s disclosure to modify Tepper based on the teaching of Betrouni (including Frangioni). Particularly, the motivation for combining the references is gleaned from the prior art, but not from Applicant’s disclosure. Consequently, Applicant’s assumptions regarding “drastic modifications” or “impermissible hindsight” are certainly not persuasive.  
Thirdly, Applicant’s assumptions directed to Betrouni are also not persuasive. Particularly, Applicant is again applying a piecemeal analysis while ignoring the combined teaching of the references. For instance, Applicant asserts, “[n]othing with Betrouni would prompt a POSA to arrive at the claimed method of, inter alia, using only a first imaging modality while carrying out the procedure to transform the target region from the first state to the second state, and, after performing the procedure, carrying out a comparison by visualizing material removed or modified by the medical procedure is using only a second imaging modality”
However, Betrouni is not necessarily required to teach the limitations that Tepper is teaching. For instance, Tepper already teaches the limitation, “only the first imaging modality being used by the human or robot while carrying out the procedure to transform the target region from the first state to the second state” (see the discussion presented under section §103 above). Thus, Betrouni is not necessarily required to teach the above limitation. Of course, except for the use of different contrast agents, Tepper also teaches the process of obtaining an assessment by comparing the first state and the second state ([0362], [0377], [0382]; also FIG 2A, FIG 2B and FIG 7”). The sections cited above also indicate that the comparison is done after the user has performed the procedure . For example, providing an assessment result, which indicates the accuracy or inaccuracy of the procedure performed, indicates the comparison of two states, a first/original state (e.g. before any part of the tissue is removed) and a second/modified state (after part of the tissue is removed).  Accordingly, unlike Applicant’s assertion, Betrouni is not necessarily required to teach the limitations that Tepper is already addressing. It is again important to note that section §103 requires the analysis of the combined teaching of the references, but not just a piecemeal analysis.  
In addition, Applicant appears to misconstrue the teaching of Betrouni. Applicant asserts, “as expressly disclosed by Betrouni, the first and second imaging devices (MRI and Transrectal Ultrasound Sonography Device) are used together while performing focal therapy treatment (paragraphs [0042], [0047], [0081], [0127], [0160], and [0161]). There is no teaching or suggestion for carrying out a comparison after performing a procedure, as claimed, using an imaging modality different from that of an imaging modality used to perform the procedure”
However, Betrouni is describing the different image results that different imaging modalities produce when using different contrast agents on one or more tissues. For instance, Betrouni describes a prostate phantom that has (i) a first tissue element embedded with a first contrast agent (gadolinium) that is visible on MRI, and (ii) a second tissue element embedded with a second contrast agent (haemoglobin) that is visible on ultrasound sonography ([0018] to [0029]). Accordingly, when the user uses the first imaging modality (e.g. MRI), the user obtains a clear or visible image regarding the first tissue element, but not necessarily a visible or clear image regarding the second tissue element. Similarly, when the user uses the second imaging modality (e.g. ultrasound sonography), the user obtains a clear or visible image regarding the second tissue element, but not necessarily a visible or clear image regarding the first tissue element.  Of course, Betrouni also teaches the use of such different imaging modalities for evaluating the effectiveness of a give treatment (see [0133], [0142]; also see [0159] to [0161]). Accordingly, Betrouni is essentially comparing the images obtained by two different imaging modalities; such, parts that are visible via MRI versus parts that are visible via ultrasound imaging, etc..  
Moreover, unlike Applicant’s assertion, such use of two different imaging modalities does not necessarily mean that the two imaging modalities (e.g. MRI and ultrasound sonography) are being used simultaneously. Particularly, given the teaching of Betrouni, POSA readily recognizes that the user is using the two imaging modalities at different times; such as, the first imaging modality (e.g. MRI) is used in a first time interval, and the second imaging modality (e.g. ultrasound sonography) is used in a second time interval. In fact, this is similar to what is currently claimed since the claim requires the first imaging modality to be used in a first time interval (“with the only the first imaging modality being used by the human or robot while carrying out the procedure to transform the target region from the first state to the second state”), and  the second imaging modality to be used in a second time interval (“using only the second imaging modality and the comparison is carried out by an analysis of the material removed or modified with respect to a material that is left behind in the phantom or with reference to an evaluation standard on the basis of the second imaging modality”).
The observations above confirm that clam 17 is indeed obvious over the combined teaching of the references. Consequently, Applicant’s arguments are not persuasive. 


(c) 	Applicant’s arguments directed to the rejection of claims 25 and 33 are not persuasive (pages 15 to 16 of the argument). 
Regarding claim 25, Applicant is asserting that “[t]he same arguments made above in support of claim 17 are applicable in support of allowance of claim 25”; and regarding claim 33, Applicant is asserting that “[w]ithout repeating the argument above in support of amended claim 17, Applicant contends amended claim 33 defines patentable subject matter for at least the same reasons and is in proper form for allowance”.
	It is worth to note that Tepper is not applied as a primary reference to reject any of claims 25 or 33; rather, Toly is applied as a primary reference. Accordingly, Applicant’s arguments directed to Tepper do not necessarily apply to Toly. Nevertheless, the obviousness analysis presented under section §103 already demonstrates the teaching of Toly as applied to each of claims 25 and 23.  Consequently, Applicant’s arguments directed to claims 25 and 33 are also not persuasive since no specific challenge is presented to negate the teaching of Toly as applied to the above claims. In addition, the discussion presented above regarding Betrouni applies to each of claims 25 and 33. 
In addition, Applicant’s assertion does not appear to be consistent with the facts established in the office-action. For instance, regarding the analysis presented with respect to claim 25, Applicant is asserts, “as conceded by the Examiner, both Toly and Betrouni fail to teach or suggest a target region comprising an optical pattern, with the optical pattern including information regarding at least one of the position, size and illumination intensity of the target region” (emphasis added). 
However, no such concession is made in the office-action since the primary reference—Toly—already teaches the limitation regarding “target region further comprises an optical pattern, with the optical pattern including information regarding at least one of the position, size and illumination intensity of the target region” (see above the discussion presented under section §103 regarding claim 25). Consequently, Applicant’s arguments are not persuasive.  
Similarly, regarding claim 33 Applicant asserts, “the teachings of Frangioni fail to teach or suggest an optical pattern that is optically invisible to a human or robot while carrying out a simulated medical procedure on a target region” (emphasis added). 
However, unlike Applicant’s assertion, Frangioni is not necessarily required to teach the limitation, “target region further comprises an optical pattern, that is optically invisible to the human or robot while carrying out the simulated medical procedure on the target region”. This is because the primary reference, Toly, already teaches the above limitation (see the discussion presented under section §103 regarding claim 33). Consequently, Applicant’s arguments in this regard are also not persuasive. 
  Thus, at least for the reasons discussed above, the Office concludes that the current claims are obvious over the prior art.  
Conclusion

Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715